DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 11/20/2021.

Information Disclosure Statement
The information disclosure statements filed 11/20/2020 and 04/08/2021 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 11/20/2020 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2011/0314812 A1 to SONWANE (SONWANE) in view of  U.S Publication number 2018/0245485 A1 to CONLON (also refer to WO 2017079617 A1 to CONLON) and U.S Patent number 8904793 to HEMRLE et al.  (HEMRLE).

Re: Claim 1: 
SONWANE discloses:
A thermal energy storage system, comprising:
at least two thermal storage masses (See Fig. 1:¶0015:  thermal storages 24, 26 having masses for heat storage), wherein an inner thermal storage mass (See Fig. 1: ¶0015: inner storage mass within inner storage 24) is contained within an outer thermal storage mass;

a first storage mass heat exchanger (See Fig. 1:  first storage mass heat exchanger 32) having a first side in fluid communication with the pump or compressor, and a second side in contact with the outer thermal storage mass (See Fig. 1: outer thermal storage 26);
a second storage mass heat exchanger (See Fig. 1: second mass heat storage mass heat exchanger 30) having a first side in fluid communication with the first side of the first storage mass heat exchanger (See Fig. 1: first storage mass heat exchanger 32), and 
a second side in contact with the inner thermal storage mass (See Fig. 1: inner thermal storage mass 24).
SONWANE substantially discloses all the limitations of claim 1 including at least two thermal storage masses having inner and outer thermal storage masses, SONWANE is silent regarding:
one or more electrical heating components for direct heating of a thermal storage mass;
a pump or compressor which forces a compressible fluid around the system; 
having a first side in fluid communication with the pump or compressor.
However CONLON teaches:
one or more electrical heating components for direct heating of a thermal storage mass (CONLON: ¶0039: discloses thermal energy storage may be charged with any suitable source of heat, from solar energy, direct electric heating, using nuclear power, by combusting a fossil fuel, by any suitable combination thereof, or by any other suitable method, discloses direct electric heating by embedding electric heaters in thermal storage);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure heating system of a thermal storage mass to include the teachings of CONLON, because CONLON teaches that this configuration provides the benefit of heating thermal storage mass  by any suitable combination of solar energy, direct electric heating, hydroelectric power plant, using nuclear power, by combusting fossil fuel, or by any suitable combination thereof, or by any other suitable method (CONLON: ¶0039, ¶0097). 
SONWANE and CONLON do not explicitly disclose:
a pump or compressor which forces a compressible fluid around the system; 
having a first side in fluid communication with the pump or compressor.
However HEMRLE teaches:
a pump or compressor (HEMRLE: See Fig.3: pump 26 which forces compressible material around the heat recovery system from thermal energy storage system 108) which forces a compressible fluid around the system; 
storage mass heat exchanger having a first side in fluid communication with the pump or compressor (HEMRLE: See Fig.3: pump 26).
Further as regards positioning a pump to force compressible fluid around a heat recovery system from thermal energy storage system  is well known in the art to improve the flow of compressible fluid for efficient thermal energy transfer to heat exchangers, such a system is taught by HEMRLE which discloses using a pump for compressible flow of fluid in a thermal energy transfer system via a thermal energy storage, therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure SONWANE and MURE to include the teachings of HEMRLE, because HEMRLE teaches that this configuration provides the benefit of rapid and forced flow of the compressible fluid in the heat exchangers to optimize thermal energy transfer.

Re: Claim 2: 
SONWANE modified by CONLON and HEMRLE discloses:
The system of claim 1, modified SONWANE discloses all the limitations of claim 1, and further comprising:
a turbine (SONWANE: See Fig.1: ¶0023: turbine 60) having a turbine inlet (implied)  in fluid communication with the first side of the second storage mass heat exchanger (SONWANE: See Fig.1: 32), and a turbine outlet (SONWANE: See Fig.1: outlet of turbine 60 as shown) ; and
an electrical generator which is driven by the turbine (SONWANE: See Fig.1: ¶0030: discloses generator).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter and Prior Art
Claim (s) 3-8 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2011/0314812 A1 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 3:  “thermal store containing a thermal store medium: at least one thermal input heat exchanger located in the thermal store, the at least one thermal input heat exchanger having a first side adapted to receive heat from the outer thermal storage mass, and a second side in contact with the thermal store medium: and at least one thermal output heat exchanger located in the thermal store, the at least one thermal output heat exchanger having a first side in fluid communication with a hot water and/or heating supply, and a second side in contact with the thermal store medium.” in combination with limitations of base claim and intervening claims.
Re: Claim 7: “further comprising a storage mass bypass downstream of the pump or compressor, the bypass selectively sending the compressible fluid directly to the turbine whilst bypassing the first and second storage mass heat exchangers” in combination with limitations of base claim and intervening claims.
Re: Claim 10: “further comprising a first insulating barrier surrounding the inner thermal storage mass, the barrier comprising: an inner layer abutting an outer surface of the inner thermal storage mass; a honeycomb layer abutting the inner ceramic layer; an outer layer spaced apart from the honeycomb layer such that a void is formed therebetween; and an enclosing envelope upon the outer layer” in combination with limitations of base claim and intervening claims.
Re: Claim 20: “wherein the inner storage mass is suspended from the outer storage mass by a plurality of support elements which are in tension.” in combination with limitations of base claim and intervening claims.
Claims 4, 5, 6, 7, 8, 11-14 are allowable being dependent on allowable base claims and any intervening claims.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 18, 2022